         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 1 of 11 Page ID #:1



 1 LEE S. RAPHAEL, ESQ. #180030

 2 PROBER & RAPHAEL, A LAW CORPORATION
     20750 Ventura Blvd., Suite 100
 3 Woodland Hills, CA 91364

 4 Telephone: (818) 227-0100
     Facsimile: (818) 227-0637
 5 Email: lraphael@pralc.com

 6 D.087-274

 7 Attorneys for Plaintiff

 8 United States of America

 9                        UNITED STATES DISTRICT COURT
10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12 UNITED STATES OF AMERICA,     ) No.
                                 )
13              Plaintiff,       ) COMPLAINT
14                               )
     vs.                         )
15                               )
16   PUBLIC SAFETY TECHNOLOGIES, )
     INC., LICENSEE OF STATION   )
17   WQJM334,                    )
18                               )
                Defendant.       )
19

20
           Comes now Plaintiff, United States of America and states as follows:
21

22         1.    This action is brought by the United States of America against
23
     Defendant Public Safety Technologies, Inc. (“PST” or “Defendant”) pursuant to 47
24
     U.S.C. § 504(a) to enforce and collect a Forfeiture Order released by the Federal
25

26 Communications Commission (“FCC”) on October 11, 2017, pursuant to 47

27
     U.S.C. § 503(b).
28

                                             1
                                          Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 2 of 11 Page ID #:2



 1                            JURISDICTION AND VENUE
 2
           2.     The Court has jurisdiction over the subject matter of this action
 3

 4 pursuant to 28 U.S.C. §§ 1331, 1345, and 1355, and 47 U.S.C. § 504(a).

 5         3.     Venue is proper pursuant to 28 U.S.C. §§ 1355(b), 1391(b), 1395(a)
 6
     and 47 U.S.C. § 504(a) because the acts or omissions giving rise to this forfeiture
 7

 8 action occurred within this District.

 9                                         PARTIES
10
           4.     Plaintiff is the United States of America.
11

12         5.     Defendant is a corporation organized under the laws of the State of
13 California and is a resident of the State of California.

14

15               STATUTORY AND REGULATORY BACKGROUND
16
           6.     The FCC is an independent federal regulatory agency created by
17

18 Congress to regulate intrastate, interstate, and foreign wire and radio

19
     communications pursuant to the Communications Act of 1934, as amended (the
20

21
     Act), 47 U.S.C. §§ 151 et seq.

22         7.     Under Section 301 of the Communications Act, persons operating or
23
     using radio transmitters must be licensed or authorized by the FCC, subject to
24

25
     certain exceptions. 47 U.S.C. § 301.

26         8.     Private land mobile radio (PLMR) systems are used by companies,
27
     local governments, and other organizations to meet a wide range of communication
28

                                               2
                                            Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 3 of 11 Page ID #:3



 1 requirements, including coordination of people and materials, important safety and

 2
     security needs and quick response in times of emergency.
 3

 4         9.     Frequencies assigned to PLMR stations are available on a shared basis

 5 unless otherwise specified. 47 C.F.R. § 90.173(a).

 6
           10.    Section 90.403(c) of the FCC’s Rules provide that “[e]xcept for
 7

 8 stations that have been granted exclusive channels under this part . . ., each

 9 licensee must restrict all transmissions to the minimum practical transmission time

10
     . . . .” 47 C.F.R. § 90.403(c).
11

12         11.    Section 90.403(e) of the FCC’s Rules provides that “[l]icensees shall
13 take reasonable precautions to avoid causing harmful interference. This includes

14
     monitoring the transmitting frequency for communications in progress and such
15

16 other measures as may be necessary to minimize the potential for causing

17 interference.” 47 C.F.R. § 90.403(e). For PLMR stations, harmful interference is

18
     defined as “any emission, radiation, or induction which specifically degrades,
19

20 obstructs, or interrupts the service provided by such stations.” 47 C.F.R. § 90.7.

21         12.    Section 90.425(a) of the FCC’s Rules states that each land mobile
22
     station authorized under Part 90 of the Rules “shall be identified by the
23

24 transmission of the assigned call sign during each transmission or exchange of

25
     transmissions, or once each 15 minutes (30 minutes in the Public Safety Pool)
26
     during periods of continuous operation.” 47 C.F.R. § 90.425(a). Section 425(a)
27

28

                                              3
                                           Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 4 of 11 Page ID #:4



 1 further states that the call sign must be “transmitted by voice in the English

 2
     language or by International Morse Code.” Id.
 3

 4         13.    Pursuant to section 503(b) of the Act, 47 U.S.C. § 503(b), any person

 5 whom the FCC determines to have willfully or repeatedly failed to comply with the

 6
     provisions of Chapter 5, Title 47 of the United States Code or any rule, regulation
 7

 8 or order issued by the FCC shall be liable to the United States for a forfeiture

 9 penalty.

10
           14.    Section 312(f)(1) of the Act, which applies to violations for which
11

12 forfeitures are assessed under section 503(b) provides that: “[t]he term ‘willful,’

13 when used with reference to the commission or omission of any act, means the

14
     conscious and deliberate commission or omission of such act, irrespective of any
15

16 intent to violate any provision of this Act or any rule or regulation of the

17 Commission authorized by this Act.” 47 U.S.C. § 312(f)(1). Section 312(f)(2) of

18
     the Act, which also applies to violations for which forfeitures are assessed under
19

20 section 503(b) provides that: “[t]he term ‘repeated,’ when used with reference to

21 the commission or omission of any act, means the commission or omission of such

22
     act more than once, or, if such commission or omission is continuous, for more
23

24 than one day.” 47 U.S.C. § 312(f)(2).

25
           15.    As relevant here, no forfeiture penalty shall be imposed against a
26
     person by the FCC unless and until:
27

28

                                              4
                                           Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 5 of 11 Page ID #:5



 1          (A) the Commission issues a notice of apparently liability, in writing, with
 2          respect to such person;
            (B) such notice has been received by such person, or until the
 3          Commission has sent such notice to the last known address of such person,
 4          by registered or certified mail; and (C) such person is granted an
            opportunity to show, in writing . . . why no such forfeiture penalty should
 5          be imposed.
 6
     47 U.S.C. § 503(b)(4).
 7

 8         16.    Section 1.80 of the FCC’s Rules provides the amounts of forfeiture

 9 penalties which the FCC may impose for violations. 47 C.F.R. § 1.80. The FCC

10
     has also issued its Forfeiture Policy Statement and Amendment of Section 1.80 of
11

12 the Rules to Incorporate the Forfeiture Guidelines, 12 FCC Rec. 17087 (1997),

13 recon. denied, 15 FCC Rec. 303 (1999). Section 1.80(b) sets a base forfeiture of

14
     $7,000 for interference for each violation or each day of a continuing violation.
15

16 For the failure to transmit a call sign, Section 1.80(b) sets a base forfeiture amount

17 of $1,000 for each violation or each day of a continuing violation. The FCC has

18
     established a base forfeiture amount of $4,000 for “unauthorized emissions,” a
19

20 category that the FCC has applied to violations of temporal operating restrictions,

21 such as operating an AM broadcast station at times other than those specified on its

22
     license. See JHT Ventures, Inc., Licensee of Station KULF, Bellville, Texas,
23

24 Notice of Apparent Liability for Forfeiture, 27 FCC Rcd 2072, 2073, paras. 4-5

25
     (EB 2012).
26
           17.    Pursuant to section 503(b)(2)(E) of the Act, 47 U.S.C. § 503(b)(2)(E)
27

28 in determining the amount of a forfeiture penalty, the FCC “shall take into account

                                              5
                                           Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 6 of 11 Page ID #:6



 1 the nature, circumstances, extent, and gravity of the violation and, with respect to

 2
     the violator, the degree of culpability, any history of prior offenses, ability to pay,
 3

 4 and such other matters as justice may require.” That same section empowers the

 5 Commission to assess a forfeiture of up to $100,000 for each willful or repeated

 6
     violation of the Act or of any rule, regulation, or order issued by the Commission
 7

 8 under the Act. Id. § 503(b)(2)(B). That amount is adjusted upward for inflation in

 9 Section 1.80 of the FCC’s rules, 47 C.F.R. § 1.80(b)(2), and was for the period

10
     relevant to this suit $160,000.
11

12         18.    The FCC’s forfeiture penalties are “payable into the Treasury of the
13 United States” and are “recoverable . . . in a civil suit in the name of the United

14
     States[.]” 47 U.S.C. § 504(a).
15

16         THE VIOLATIONS AND NOTICE OF APPARENT LIABILITY
17         19.    Defendant is a licensee of PLMR WQJM334, West Covina, California
18
     (“Station”). The Station is authorized to operate on five frequencies from a fixed
19

20 location on San Jose Hill in West Covina, California, including 451.350 MHz and

21 451.600 MHz. In the Station’s license, these frequencies are assigned station class

22
     code FB7, which designates operation as a private carrier (Non-Profit), a general
23

24 station class that does not itself convey any exclusive rights. Thus, Defendant was

25
     required to share the Station’s frequencies with other co-channel licenses.
26
           20.    The FCC received an interference complaint from Mobile Relay
27

28 Associates (MRA), a co-channel licensee, against PST. On August 25, 2015, an

                                               6
                                            Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 7 of 11 Page ID #:7



 1 Enforcement Bureau Agent from the FCC’s Los Angeles Field Office investigated

 2
     the complaint and observed PST operating on 451.600 MHz. The agent
 3

 4 determined that PST was transmitting continuously for long periods of time and

 5 was not transmitting its call sign as required. The agent gave PST a verbal

 6
     warning about these violations and the licensee’s representative committed to
 7

 8 correct the violations.

 9         21.   On September 3, 2015, the FCC received another complaint from
10
     MRA. MRA stated that PST had ceased operating the Station on 451.600 MHz,
11

12 but shifted its operations to 451.350 MHz and was causing interference on that

13 frequency. An Enforcement Bureau Agent investigated this complaint and

14
     observed on three occasions—September 24, 2015, September 25, 2015 and
15

16 December 7, 2015—that PST operated on 451.350 MHz in the same impermissible

17 manner (i.e., continuously for long periods of time and without transmitting the

18
     Station’s call sign) as it had on 451.600 MHz.
19

20         22.   On December 7, 2015, MRA reported to the Los Angeles Office that
21 the interference caused by PST to MRA was so severe that MRA was forced to

22
     move its operations to a different frequency. On December 9, 2015, with MRA’s
23

24 cooperation, the field agent monitored MRA’s transmissions on 451.350 MHz

25
     from MRA’s facilities and found that PST’s continuous operation on 451.350 MHz
26
     was almost completely blocking MRA’s ability to use the shared frequency.
27

28

                                             7
                                          Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 8 of 11 Page ID #:8



 1         23.    On March 22, 2016, the Enforcement Bureau Agent from the Los
 2
     Angeles Office contacted PST’s representative to discuss the interference that PST
 3

 4 continued to cause to co-channel licensees on 451.350 MHz. The next day, PST’s

 5 representative claimed to the Agent that PST had ceased operating on 451.350

 6
     MHz and that PST would be implementing a new radio system on different
 7

 8 frequencies.

 9         24.    On April 7, 2016, the Los Angeles Office issued a Notice of Violation
10
     (NOV) to PST for violating the FCC’s Rules. In the NOV, the Los Angeles Office
11

12 found that PST was (a) operating continuously on the shared frequency 451.350

13 MHz and therefore was failing to restrict its transmissions to the minimal practical

14
     transmission time; (b) not taking any other reasonable precautions to avoid causing
15

16 harmful interference; and (c) not transmitting its call sign as required by the Rules,

17 47 C.F.R. §§ 90.403, (c), (e) and 90.425(a).

18
           25.    On April 22, 2016, PST responded to the NOV, stating that it had
19

20 misunderstood the meaning of the Station’s FB7 license class. PST further stated

21 that the users of the Station had obtained a new license in the public safety pool

22
     and expected to transition to the new facilities within 45 days.
23

24         26.    On July 6, 2016, an Enforcement Bureau Agent from the Los Angeles
25
     Office monitored the frequencies authorized under the Station’s license in an area
26
     near the Station’s fixed transmitter site. The Agent observed that although PST was
27

28 no longer transmitting on 451.350 MHz, it had resumed continuous operations on

                                              8
                                           Complaint
         Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 9 of 11 Page ID #:9



 1 451.600 MHz and did not transmit the Station’s call sign as required under Section

 2
     90.425(a) of the Rules.
 3

 4         27.    On or about September 22, 2016, the FCC issued a Notice of

 5 Apparent Liability for Forfeiture (the “NAL”) to Defendant for a monetary

 6
     forfeiture of $25,0000, as a result of willful and repeated violations of Sections
 7

 8 90.403(c), 90.403(e) and 90.425(a) of the FCC’s rules by operating continuously

 9 on a frequency to which PST was not granted exclusive use (and thereby not

10
     sharing the frequency), by failing to take reasonable precautions to avoid harmful
11

12 interference to co-channel licensees operating on shared spectrum and by failing to

13 transmit the Station’s call sign at regular intervals. The NAL ordered Defendant to

14
     pay the full amount of the proposed forfeiture or to file a written statement seeking
15

16 reduction or cancellation of the proposed forfeiture, within 30 days of the date of

17 the NAL. A copy of the NAL is attached as Exhibit “A.”

18
                               THE FORFEITURE ORDER
19

20         28.    On or about October 24, 2016, Defendant responded to the NAL.
21 Defendant explained that it acted as a subcontractor to build out a radio network

22
     and acquired the license for the Station as an accommodation for Motorola
23

24 Solutions, Inc., the prime contractor (Motorola). Defendant stated that Motorola

25
     stripped PST of its access to the Station’s transmitter, thereby preventing PST from
26
     taking any corrective action. Defendant specifically stated that it relied on advice
27

28 from Motorola that the “FB7 classification was appropriate for the type of use”

                                              9
                                           Complaint
        Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 10 of 11 Page ID #:10



 1 “merely followed the lead” of Motorola, “was never allowed to carry out

 2
     deployment matters on its own” and relied on Motorola’s assertion that the Station
 3

 4 was properly configured and coordinated to avoid interference to other licensees.

 5 Defendant also contended that it “did not have any knowledge that the call signs

 6
     were not being properly transmitted.” A copy of the Response is attached as
 7

 8 Exhibit “B.”

 9         29.   On or about October 11, 2017, the FCC issued a Forfeiture Order in
10
     the amount of $25,000 against Defendant for willfully and repeatedly violating
11

12 Sections 90.403(c), 90.403(e) and 90.425(a). It found the arguments in

13 Defendant’s response to the NAL unpersuasive. Defendant did not contest any of

14
     the factual or legal discussions in the NAL that supported the findings that PST
15

16 violated the FCC’s Part 90 rules. PST’s arguments that it was acting on behalf of

17 Motorola were also unpersuasive because PST did not claim that there was any

18
     attempt to convey the Station license to Motorola. As such, PST, as licensee, was
19

20 charged with full knowledge of and compliance with FCC rules. A copy of the

21 Forfeiture Order is attached as Exhibit “C.”

22
                                  CLAIM FOR RELIEF
23

24         30.   Plaintiff adopts and incorporates each allegation set forth in
25
     Paragraphs 1 through 22 above.
26
           31.   Defendant willfully and repeatedly operated continuously on a
27

28 frequency to which it was not granted exclusive use, failed to take reasonable

                                             10
                                          Complaint
        Case 2:20-cv-08707 Document 1 Filed 09/22/20 Page 11 of 11 Page ID #:11



 1 precautions to avoid causing harmful interference to co-channel licensees operating

 2
     on a shared spectrum, and failed to transmit the Station’s call sign at regular
 3

 4 intervals in violation of Sections 90.403(c), 90.403(e), and 90.425 of the FCC’s

 5 Rules.

 6
            32.   By reason of the foregoing, Defendant is liable to the United States
 7

 8 for the forfeiture amount of $25,000.00 pursuant to 47 U.S.C. § 503(b), section

 9 1.80 of the FCC’s Rules, 47 C.F.R. § 1.80 and the FCC’s Forfeiture Policy

10
     Statement and Amendment of Section 1.80 of the Rules to Incorporate the
11

12 Forfeiture Guidelines, 12 FCC Rcd 17087 (1997), recon. denied, 15 FCC Rcd 303

13 (1999). The Certificate of Forfeiture is attached hereto as Exhibit “D.”

14
            33.   Demand has been made upon Defendant by Plaintiff for the sum due,
15

16 but the amount due remains unpaid.

17            WHEREFORE, Plaintiff prays for judgment against Defendant for the
18
     total of $25,000, plus costs. Plaintiff further demands pursuant to 28 U.S.C §
19

20 1961, that interest on the judgment be at the legal rate until paid in full.

21

22 Dated: September 22, 2020                 PROBER & RAPHAEL, ALC
23

24                                           By: ____/s/_______________
                                                 Lee S. Raphael
25
                                                 Attorneys for Plaintiff
26

27

28

                                              11
                                           Complaint
